Citation Nr: 0917895	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
asthma and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1952 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Board notes that the claims folder shows that the Veteran 
perfected an appeal in May 2001 for the issues of entitlement 
to an increased rating in excess of 20 percent for bilateral 
hearing loss, and service connection for residuals of 
bilateral pneumothoraces and asthma/bronchitis.  He also 
perfected an appeal as to the issue of entitlement to service 
connection for hypertension in October 2002.  However in May 
2004, he withdrew those issues from appeal. 

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The issue of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In April 2001, the RO denied a claim for service 
connection for asthma/bronchitis.  The veteran perfected an 
appeal but then withdrew his substantive appeal in statements 
dated in May and June 2004.

2.  Evidence has thereafter been received that is new, not 
cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of April 2001, which denied service 
connection for residuals of asthma/bronchitis is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for asthma. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that service connection for asthma 
was denied by way of a rating decision dated in April 2001.  
The Veteran perfected an appeal as to that issue but withdrew 
the appeal by way of a May 2004 statement.  A change in 
diagnosis or specificity of the claim must be carefully 
considered in determining the etiology of a potentially 
service- connected condition and whether the new diagnosis is 
a progression of the prior diagnosis, correction of an error 
in diagnosis, or development of a new and separate condition. 
38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  In this case, the Veteran has filed a 
claim to reopen the previously denied claim for asthma.  
Since the current claim is based on the same identified 
disease as the original claim, new and material evidence is 
necessary to reopen the claim.  Id.

New evidence is existing evidence not previously submitted to 
agency decision makers. Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The fact that the RO determined in the rating decision on 
appeal that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself. Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

In this case, the Veteran submitted a copy of a service 
treatment record dated in July 1972, which showed that he was 
seen for wheezing that was somewhat improved.  It was noted 
that he had questionable asthma.  

The Board notes that the evidence is presumed credible and is 
new as it had not been previously considered. The evidence is 
material because it addresses the basis for the prior RO 
denial in April 2001.  The RO denied service connection 
finding that service treatment records showed no findings 
concerning the claimed disability and that there was no 
evidence linking a current condition to service.  The new 
evidence indicates that there were findings in service and 
therefore raises a reasonable possibility of substantiating 
the claim.  The Board, therefore, grants the petition to 
reopen the claim for service connection for asthma.


	(CONTINUED ON NEXT PAGE)



ORDER

The final disallowed claim for service connection for asthma 
is reopened; to that extent only the appeal is granted.


REMAND

The evidence of record reveals that the Veteran retired after 
serving over 24 years in the Air Force.  He served from 1952 
to 1976.  During service he experienced several distinct 
episodes of pneumothorax, air in the pleural cavity, which 
can cause the collapse of a lung.  In one instance, surgical 
treatment was required and the Veteran underwent a right 
thoracotomy.  Service connection is in effect for the 
residual surgical scar from this procedure.  

At the March 2009 hearing before the Board, the Veteran's 
representative observed that on the rating decisions of 
record that the Veteran is listed as "not service-connected  
. . .  Residual Bilateral Pneumothoraces.  Not service 
connected, not incurred / caused by service."  However, it 
is noted that service connection is in effect for 
"thoracotomy scar" at a noncompensable (0%) disability 
rating.  As noted above, the service treatment records 
clearly establish that the Veteran had several distinct 
episodes of pneumothorax during service.  The thoracotomy 
scar is clearly a residual of the surgical treatment of these 
disorders.  The Veteran's present claim is that he has other 
residual disabilities from the pneumothoraces during service 
which warrant service connection.  He has described the 
disability claimed at various times as:  lung problems, 
difficulty breathing, and shortness of breath.  Under the 
controlling law, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002)(emphasis added).  The key 
question is, whether the Veteran has any current respiratory 
disability which is a residual of the numerous pneumothoraces 
during service or is otherwise related to service?  

The medical evidence of record contains two VA Compensation 
and Pension examination reports dated February 2001 and 
January 2005.  The diagnoses on both are unclear with respect 
to the presence a current respiratory disability and its 
relationship, if any, to service or the pneumothoraces during 
service.  Accordingly, another VA examination should be 
conducted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since September 22, 
2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
VA medical records pertaining to the 
veteran that are dated from September 22, 
2008, to the present.

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
complaints of difficulty breathing, 
shortness of breath, and/or asthma, since 
his separation from service in 1976.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  

3.  Following the above, the veteran 
should be accorded a VA respiratory 
examination for disorders of the lungs.  
The report of examination should include a 
detailed account of all manifestations of 
the lung disorders, including difficulty 
breathing and shortness of breath, found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  Specifically a 
chest x-ray should be conducted and 
Pulmonary Function Tests (PFTs) should be 
conducted.  

The examiner is requested to indicate 
answers to the following if possible:

*	Does the Veteran have a current 
respiratory / lung disability, if so 
what is the exact diagnosis?

*	Does the Veteran have any current 
disability, other than thoracotomy 
scar, which is a residual of the 
numerous bilateral pneumothoraces 
during active service?

*	If the Veteran has a current 
respiratory disability is it at least 
as likely as not (50% probability) 
that it is related to, or caused by 
the pneumothoraces experienced by the 
Veteran during service, or that it is 
otherwise related to service?  In 
that regard the examiner's attention 
is directed to a July 1972 service 
treatment record indicating his 
wheezing is somewhat improved and 
that he has questionable asthma.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate the 
veteran's claim for service connection 
for a respiratory disorder.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


